Opinion filed November 30, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-09-00018-CR
                                        __________

                         DAVID ROY WILLIAMS, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 297th District Court

                                    Tarrant County, Texas

                               Trial Court Cause No. 1047438D


                           MEMORANDUM OPINION
        David Roy Williams pleaded guilty to theft of property in the amount of more than
$1,500 but less than $20,000. The trial court found him guilty and assessed his punishment at
eighteen months confinement in the Texas Department of Criminal Justice, State Jail Division.
We affirm.
       In one issue, appellant asserts that his guilty plea was involuntary. Specifically, appellant
argues that there was no record of the plea hearing showing that he was orally admonished.
       A guilty plea must be entered into intelligently and voluntarily in order to be valid under
the Due Process Clause of the United States Constitution. Bousley v. United States, 523 U.S.
614, 618 (1998). The Due Process Clause requires that a defendant who pleads guilty be fully
aware of the nature of the charge against him and the consequences of the plea. Id. However,
due process does not require that the trial court admonish a defendant who pleaded guilty about
every possible consequence of his plea. Mitschke v. State, 129 S.W.3d 130, 136 (Tex. Crim.
App. 2004). In order to find that a defendant’s plea was intelligently and voluntarily entered, the
court must “[canvass] the matter with the accused to make sure he has a full understanding of
what the plea connotes and of its consequence.” Boykin v. Alabama, 395 U.S. 238, 244 (1969).
       In Texas, a trial court must also admonish a defendant who pleaded guilty of the
consequences of the plea as specifically set out in TEX. CODE CRIM. PROC. ANN. art. 26.13
(Vernon Supp. 2010). These admonishments serve to protect several constitutional rights of the
defendant.    Anderson v. State, 182 S.W.3d 914, 917-18 (Tex. Crim. App. 2006). The
admonishments assure the court that the defendant’s waiver of these rights in entering a guilty
plea comports with due process, that is, that the waiver was made voluntarily and with
knowledge of the consequences of the plea. VanNortrick v. State, 227 S.W.3d 706, 708 (Tex.
Crim. App. 2007). The trial court may make the admonishments either orally or in writing.
Article 26.13(d). If the court makes the admonishments in writing, it must receive a statement
signed by the defendant and the defendant’s attorney that he understands the admonitions and is
aware of the consequences of his plea. Id. When the defendant and trial counsel have signed
written admonishments, statements, or waivers, and it has been established that the defendant has
read and understood the admonishments, the trial court is not required to orally inquire about the
voluntariness of the plea.   Edwards v. State, 921 S.W.2d 477, 479 (Tex. App.—Houston [1st
Dist.] 1996, no pet.).
       Appellant argues that, because the record does not show that he was orally admonished,
his guilty plea was not knowing and voluntary. The United States Supreme Court held that a
waiver of important constitutional rights cannot be presumed from a silent record. Boykin, 395
U.S. at 243. Constitutional rights can be waived if it is shown that the defendant made an
intentional relinquishment or abandonment of a known right or privilege. Boykin, 395 U.S. at
243. Article 26.13(d) was the vehicle for courts to comply with the constitutional requirements
of due process for defendants entering guilty pleas. Price v. State, 866 S.W.2d 606, 616-17 (Tex.
Crim. App. 1993). These admonishments can be made either orally or in writing.
Article 26.13(d).
       The record is not silent in this case.       Appellant and his attorney signed written
admonishments waiving his constitutional rights.       These written admonishments show that
appellant had an understanding of the nature of the charge and the consequences of his plea.
                                                2
Further, at the sentencing hearing, appellant stated that he had been admonished in writing and
that he had waived his right to a jury trial and all other rights guaranteed by the Constitution of
the United States. It is clear from the record that appellant was properly admonished, waived his
constitutional rights, and entered the guilty plea knowingly and voluntarily.        We overrule
appellant’s sole issue on appeal.
       We affirm the trial court’s judgment.




                                                            JIM R. WRIGHT
                                                            CHIEF JUSTICE


November 30, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                3